 Case: 5:19-cv-00120-JMH Doc #: 11 Filed: 05/30/19 Page: 1 of 1 - Page ID#: 39



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

KELLY JONES,                          )
                                      )
      Plaintiff,                      )
                                      )               Case No.
v.                                    )           5:19-cv-120-JMH
                                      )
DX SOLUTIONS, LLC,                    )                 ORDER
                                      )
      Defendant.                      )
                                      )
                                      )

                              ***
     The parties have filed a joint stipulation of dismissal of

all claims in this action.           [DE 10].      Federal Rule of Civil

Procedure 41(a)(1)(A)(ii) allows a Plaintiff to dismiss an action

without court order through a stipulation signed by all parties

who have appeared.

     Accordingly, IT IS ORDERED as follows:

     (1)   All claims against Defendant DX Solutions, LLC, in the

above-captioned action are DISMISSED WITH PREJUDICE; and

     (2)   The Clerk of the Court shall STRIKE THIS MATTER FROM THE

COURT’S ACTIVE DOCKET.

     This the 30th day of May, 2019.
